Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2021 has been entered.

Response to Amendments
Applicant’s amendments, filed 7 September 2021, have been acknowledged.
The amendments to independent claims 1 and 12 have been acknowledged.
Currently, claims 1-13 are pending.

Response to Arguments
Argument:
	Walsh teaches an elastic sock which goes over a shoe and which has a lower coefficient of friction, which means the sock is prone to sliding on a surface. Examiner then combines Gulli, which is a 

Response:
	Argument is persuasive. Walsh in view of Gulli does not read over claim 1 as currently amended.
Allowable Subject Matter
Claims 1-13 allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
An annotated Fig 1 of Gulli’s disclosure is provided below:

    PNG
    media_image1.png
    339
    438
    media_image1.png
    Greyscale

	In regards to Claim 1, Walsh discloses a propulsion mobility enhancement (Abstract, a flexible footwear covering that fits on a shoe, which has a lower coefficient of friction than the bottom of a shoe allowing for ease of motion on carpeted or other surfaces where the grip of the shoes worn inhibit movement), comprising:

	the slide member 1 facing outwardly from the ventral region of the sole of the footwear 5 (shoe 5) (Col 3, Lines 28-30, reinforcement to be only at the toe and or ball of the shoe providing an extra level of lower coefficient of friction than the bottom of the shoe and floor).
	Walsh does not further disclose:
	an elongate strap of flexible material placed over the exterior of a user’s footwear having opposite first and second surfaces and opposite first and second ends, wherein the first surface is outwardly facing towards a floor when worn by a wearer, and the second surface is inwardly facing towards a wearer’s foot when worn by a wearer;
	a rigid slide member which is engaged only along a ventral region of the exterior sole of the footwear;
	and first and second releasably mateable fastener devices associated with the strap and configured for releasable mating engagement to secure the strap in a loop around the exterior of a user’s footwear such that the loop positions the slide member along the ventral region along the exterior sole of the footwear.
Gulli teaches an analogous propulsion mobility enhancement device (Col 1, Lines 5-8, an improved attachment for shoes which cushions the feet and provides an advantageous reaction force in use), comprising:
an elongate strap 20 (strap means 20) of flexible material (Col 1, Lines 53-55, strong elastic strap means) placed over the exterior of a user’s footwear (Col 1, Lines 47-49, strap means 20 are provided for holding the user’s shoe in said shoe-retention mechanism 16. Further illustrated in Figs 1 and 3) having opposite first 20A and second 20B surfaces (first surface 20A and second surface 20B, as seen in annotated Fig 1) and opposite first 22E and second 23E ends (the end containing fastener 22, the end containing fastener 23, as illustrated in annotated Fig 1), wherein the first surface 20A is outwardly facing towards a floor when worn by a wearer (Col 1, Lines 52-53, the strap means 20 can be made of one piece with the body 12. Illustrated in Fig 7, wherein the first surface 20A outwardly faces the floor when at the shoe-retention mechanism 16), and the second surface 20B is inwardly facing towards a wearer’s foot when worn by a wearer (Col 1, Lines 52-53, the strap means 20 can be made of one piece with the body 12. Further illustrated in Figs 1 and 2, wherein the second surface 20B faces towards a wearer’s foot hen at the shoe-retention mechanism 16); and
first 22 and second 23 releasably mateable fasteners (fasteners 22 and 23) associated with the strap (Col 1, Lines 49-51, a strap having “Velcro” type fasteners 22,23 on the free ends thereof is provided) and configured for releasable mating engagement to secure the strap in a loop (Col 1, Lines 49-55, a strap having “Velcro” type fasteners 22, 23 on the free ends thereof is provided for holding the shoe attachment 10 on the shoe of a user. If desired, the strap means 20 can be made of one piece with the body 12 so that the user’s shoe can be inserted into a strong elastic strap means like entering a tunnel) around the exterior of a user’s footwear (Col 1, Lines 52-55, the strap means 20 can be made of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slide member, as disclosed by Walsh, to further include a strap system attached to the slide member (like strap means 20 to body 12), as taught by Gulli, in order to more easily insert the strap onto the shoe, requiring only the user’s shoe to be inserted into the strap means like entering a tunnel (Gulli, Col 1, Lines 52-55), rather than fitting at rings around the top and bottom surfaces of a shoe (Walsh, Col 2, Lines 41-45).
	Walsh in view of Gulli does not further disclose:
	a rigid slide member which is engaged only along a ventral region of the exterior sole of the footwear;
	a strap in a loop around the exterior of a user’s footwear such that the loop positions the slide member along the ventral region along the exterior sole of the footwear, 
	It would not have been obvious to modify Walsh’s invention with the teachings of Gulli to form a rigid slide member which is engaged only along a ventral region of the exterior sole of the footwear because Gulli’s invention discloses “an attachment for shoes in which a hollow body inflated with air” (Gulli, Abstract), in order to cushion the feet and provide an advantageous reaction force in use (Gulli, Col 1, Lines 5-9). To modify the slide member to be a rigid member would defeat the purpose of Gulli’s invention.
	Furthermore, it would not have been obvious to modify Walsh’s invention with the teachings of Gulli to form a strap in a loop around the exterior of a user’s footwear such that the loop positions the slide member along the ventral region along the exterior sole of the footwear. Walsh’s slide member 1 
	The found prior art furthermore does not disclose teachings such that a rigid slide member is engaged only along a ventral region, and a strap looped around only a ventral region.
	Therefore, independent Claim 1, and its dependent claims, 2-11, are allowable.
	In regards to Claim 12, Walsh in view of Gulli fail to disclose a loop around the exterior of a user’s footwear such that the loop positions a rigid slide member along the ventral region along the exterior sole of the footwear such that a slide member is secured only in the ventral region of the sole of the footwear.
	It would not have been obvious to modify Walsh’s invention with the teachings of Gulli to form a loop such that the loop positions a rigid slide member along the ventral region along the exterior sole of the footwear such that a slide member is secured only in the ventral region of the sole of the footwear.
because Gulli’s invention discloses “an attachment for shoes in which a hollow body inflated with air” (Gulli, Abstract), in order to cushion the feet and provide an advantageous reaction force in use (Gulli, Col 1, Lines 5-9). To modify the slide member to be a rigid member would defeat the purpose of Gulli’s invention.
	Furthermore, it would not have been obvious to modify Walsh’s invention with the teachings of Gulli to form a loop such that the loop positions a rigid slide member along the ventral region because Walsh’s slide member 1 encompasses the entire bottom surface of the exterior sole of the footwear (Walsh, Fig 2A) in order to “have a lower coefficient of friction than the sole of the shoe allowing the 
	The found prior art furthermore does not disclose teachings such that a rigid slide member is engaged only along a ventral region, and a strap looped around only a ventral region.
	Therefore, Independent Claim 12 and its dependent claim, 13, are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913. The examiner can normally be reached Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        22 February 2022

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786